EXHIBIT 10.2 GUARANTEE AND COLLATERAL AGREEMENT made by WENDY’S INTERNATIONAL HOLDINGS, LLC WENDY’S INTERNATIONAL, INC. and certain of its Subsidiaries in favor of JPMORGAN CHASE BANK, N.A., as Collateral Agent Dated as of January 14, 2009 TABLE OF CONTENTS Page SECTION 1.DEFINED TERMS 1 1.1 Definitions 1 1.2 Other Definitional Provisions 4 SECTION 2. GUARANTEE 5 2.1 Guarantee 5 2.2 Right of Contribution 5 2.3 No Subrogation 6 2.4 Amendments, etc. with respect to the Borrower Obligations 6 2.5 Guarantee Absolute and Unconditional 7 2.6 Reinstatement 7 2.7 Payments 7 SECTION 3. GRANT OF SECURITY INTEREST 8 SECTION 4.REPRESENTATIONS AND WARRANTIES 10 4.1 Title; No Other Liens 10 4.2 Perfected First Priority Liens 10 4.3 Jurisdiction of Organization; Chief Executive Office 10 4.4 Inventory and Equipment 11 4.5 Farm Products 11 4.6 Investment Property 11 4.7 Receivables 11 4.8 Intellectual Property 11 4.9 Commercial Tort Claims 12 SECTION 5.COVENANTS 12 5.1 Delivery of Instruments, Certificated Securities and Chattel Paper 12 5.2 Maintenance of Insurance 13 5.3 Payment of Obligations 13 5.4 Maintenance of Perfected Security Interest; Further Documentation 13 5.5 Changes in Name, etc 14 5.6 Notices 14 5.7 Investment Property 14 5.8 Receivables 15 5.9 Intellectual Property 15 5.10 Commercial Tort Claims 16 SECTION 6.REMEDIAL PROVISIONS 16 6.1 Certain Matters Relating to Receivables 16 6.2 Communications with Obligors; Grantors Remain Liable 17 6.3 Pledged Stock 17 6.4 Proceeds to be Turned Over to Collateral Agent 18 6.5 Application of Proceeds 18 6.6 Code and Other Remedies 19 6.7 Registration Rights 19 6.8 Subordination 20 6.9 Deficiency 20 SECTION 7.THE COLLATERAL AGENT 21 7.1 Collateral Agent’s Appointment as Attorney-in-Fact, etc 21 7.2 Duty of Collateral Agent 22 7.3 Financing Statements. 22 7.4 Authority of Collateral Agent. 22 SECTION 8.MISCELLANEOUS 23 8.1 Amendments in Writing. 23 8.2 Notices. 23 8.3 No Waiver by Course of Conduct; Cumulative Remedies 23 8.4 Enforcement Expenses; Indemnification 23 8.5 Successors and Assigns 24 8.6 Set-Off 24 8.7 Counterparts 24 8.8 Severability 24 8.9 Section Headings 24 8.10 Integration 24 8.11 GOVERNING LAW 25 8.12 Submission To Jurisdiction; Waivers 25 8.13 Acknowledgements 25 8.14 Additional Grantors 26 8.15 Releases 26 8.16 Limitations on Restricted Entities 26 8.17 WAIVER OF JURY TRIAL 26 SCHEDULES Schedule 1Notice Addresses Schedule 2Investment Property Schedule 3AExclusions to Perfection Schedule 3BPerfection Matters Schedule 4Jurisdictions of Organization and Chief Executive Offices Schedule 5Inventory and Equipment Locations Schedule 6Receivables Schedule 7Intellectual Property Schedule 8Commercial Tort Claims Schedule 9Exclusions to Remedies ANNEXES Annex
